Title: From George Washington to Alexander Hamilton, 7 July 1795
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Philadelphia 7th July 1795
          
          Your letter of yesterday is this moment received. Not a line from Mr Pinckney. I fancy he left London for Madrid about the 8th or 10th of May—Nor has the government any thing but News-paper accounts of the order you allude to. Yours ever & Affectly
          
            Go: Washington
          
        